859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Keith RIDDELL, Petitioner-Appellant,v.William PETERS, Manager, Records Office, F.C.I., Ashland;William R. Story, Warden, Respondents-Appellees.
No. 88-5062.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1988.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD B. McQUADE, Jr., District Judge.*

ORDER

2
Petitioner Donald Keith Riddell appeals from an order of the district court dismissing his petition for a writ of mandamus.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we conclude that the district court properly dismissed the petition as frivolous pursuant to 28 U.S.C. Sec. 1915(d) because petitioner was not entitled to sentence credit for the period he was free on bond.  A federal sentence does not begin to run, and credit thus accrue, until the prisoner is received at the place of imprisonment.   See United States v. Robles, 563 F.2d 1308 (9th Cir.1977), cert. denied, 435 U.S. 925 (1978);  Polakoff v. United States, 489 F.2d 727, 730 (5th Cir.1974).  A federal term cannot begin until a prisoner has been received by federal authorities.   United States v. Segal, 549 F.2d 1293, 1301 (9th Cir.), cert. denied, 431 U.S. 919 (1977).  As a result, petitioner was not entitled to sentence credit for the period he was free on bond.


4
From the foregoing, it is clear that petitioner has not shown a clear and indisputable right to the writ of mandamus.   See In re Bendectin Products Liability Litigation, 749 F.2d 300, 303 (6th Cir.1984).  Accordingly, the district court's order of December 1, 1987 is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation